MEMORANDUM **
Isabel Martinez and Cristina Cisneros Medina, natives and citizen of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) decision affirming an immigration judge’s (“IJ”) order denying their motion to reopen removal proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion, Singh v. INS, 213 F.3d 1050, 1052 (9th Cir.2000), and we deny the petition for review.
The IJ did not abuse her discretion in denying the motion to reopen because the record establishes that the hearing notice was personally served on petitioners’ counsel of record, in petitioners’ presence, at the master calender hearing. See Garcia v. INS, 222 F.3d 1208, 1209 (9th Cir.2000) (per curiam) (rejecting claim of inadequate notice where government personally served written notice of hearing on applicant's counsel and applicant did not raise ineffective assistance of counsel claim).
Contrary to petitioners’ contention, the BIA did not summarily affirm without opinion.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.